Case 3:19-cv-14690-FLW-DEA Document 1-10 Filed 07/03/19 Page 1 of 3 PagelD: 54

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

TRENTON VICINAGE
Lakewood Board of Education, Case No.
Plaintiff,
v. CERTIFICATION OF
LAURA A, WINTERS
New Jersey Legislature, ROBERT S. FINGER
MOSHE BENDER

Stephen M. Sweeney, in his official
capacity as President of the New
Jersey Senate,

Craig J. Coughlin, in his official
capacity as Speaker of the New
Jersey General Assembly,

New Jersey Department of
Education,

Lamont O. Repollet, in his official
capacity as Commissioner of the New
Jersey Department of Education,

Defendants.

 

 

|, LAURA A. WINTERS, AND |, ROBERT S. FINGER, AND #, MOSHE BENDER, and of full age, hereby certify

and state:

1, i, LAURA A. WINTERS, am currently employed as the Superintendent of Schools for the
Lakewood Board of Education (“LBOE”). | am fully familiar with the facts contained herein and submit this

certification based on my personal knowledge.
Case 3:19-cv-14690-FLW-DEA Document 1-10 Filed 07/03/19 Page 2 of 3 PagelD: 55

2. |, ROBERT S. FINGER, am currently employed as the Interim Assistant Business
Administrator for the Lakewood Board of Education (“LBOE”}. | am fully familiar with the facts contained
herein and submit this certification based on my personal knowledge. |
3, |, MOSHE BENDER, am the Board President for the Lakewood Board of Education. | am
fully familiar with the facts contained herein and submit this certification based on my personal
knowledge.
4, We have read and reviewed the COMPLAINT to be filed in the United States District
Court for the District of New Jersey, Trenton Vicinage, and agree that same contains, to the best of our
knowledge, a true and accurate rendition of the facts hereln.
5, We have authorized and direct Board Counsel, Michael |. Inzelbuch, Esq., to file the

aforementioned COMPLAINT.

1, LAURA A. WINTERS, Superintendent of Lakewood Township Public School
District, certify that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are willfully false, | am subject to

punishment.

2A ty)

Laura A. Winters, Superintendent

Dated; Juty 3, 2019
Case 3:19-cv-14690-FLW-DEA Document 1-10 Filed 07/03/19 Page 3 of 3 PagelD: 56

I, ROBERT S. FINGER, Interim Business Administrator/Board Secretary of
Lakewood Township Public School District, certify that the foregoing statements
made by me are true. I am aware that if any of the foregoing statements made by me

are willfully false, | am subject to punishment.

lal Shp

Robert S, Finger, Interim Business Administrator

 

Dated: July3,2019 _ and Board Secretary

I, MOSHE ‘BENDER, Board President of Lakewood Township Public School
District, certify that the foregoing statements made by me are true. I am aware that if
any of the foregoing statements made by me are willfully false, I am subject to.

punishment.

 

Moshe Bender, Board of Education President

Dated: July 3, 2019
